Exhibit 10.1

 

CERTAIN INFORMATION IN THIS EXHIBIT MARKED [****] HAS BEEN EXCLUDED FROM THE
EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.

 

This Separation, Consulting and Release of Claims Agreement (“Agreement”) is
entered into by and between SolarWindow Technologies, Inc., a Nevada corporation
(the “Company ”), on behalf of itself, its parent, subsidiaries, and other
corporate affiliates, and each of their respective present and former employees,
officers, directors, owners, shareholders, and agents, individually and in their
official capacities (collectively referred to as the “Company Group”), and John
A. Conklin (the “Executive”) (the Company and the Executive are sometimes
collectively referred to as the “Parties” and individually as a “Party”)
effective upon the expiration of the Revocation Period referenced in Section 5.2
below (the “Effective Date”).

 

Whereas, the Parties have previously entered into an Employment Agreement dated
December 27, 2017, (the “Employment Agreement”) pursuant to which the Executive
currently serves as the Company’s Chief Technology Officer (the “CTO”);

 

Whereas, the Executive has tendered his resignation as CTO of the Company and as
an employee of the Company (the “Executive’s Resignation”) effective as of
November 19, 2020 (the “Separation Date”);

 

Whereas, the Company has accepted the Executive’s Resignation as of the
Separation Date;

 

Whereas, the Executive and the Company desire to specify the terms of the
Executive’s resignation and to provide for the termination of the Employment
Agreement;

 

Whereas, in connection with the Executive’s resignation, the Company desires to
retain the Executive to provide certain consulting services to the Company as of
the Separation Date in accordance with the terms and conditions set forth
herein.

 

Now, Therefore, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

1.       Resignation; Termination of Employment Agreement.

 

1.1        Resignation. The Executive’s Resignation includes his position as an
officer, director and/or employee of any member of the Company Group.
Notwithstanding anything contained herein or in the Employment Agreement, the
Executive’s Resignation shall not be deemed a termination by the Company without
“Cause” or by the Executive for “Good Reason” for purposes of, and each as
defined in, the Employment Agreement.

 

1.2 Termination of Employment Agreement. As of the Separation Date, except as
otherwise contemplated by Section 14, the Employment Agreement shall
automatically terminate and be of no further force and effect, and neither the
Company nor the Executive shall have any further obligations thereunder;

 



 1 



 

 

2.        Consulting Services.

 

2.1       Consulting Period. Subject to the earlier termination provisions of
Section 2.7, the Executive shall be retained by the Company as a consultant for
the period commencing on November 20, 2020 and expiring on March 31, 2021
(the “Consulting Period”).

 

2.2       Scope of Consulting Services. During the Consulting Period, the
Executive shall consult with the Company and its executive officers on an
as-needed basis regarding the business and operations of the Company and the
Company Group, as well as the transition of duties of the Executive to other
employees of the Company (the “Consulting Services”). The Executive shall report
directly to, and shall perform the Consulting Services as directed by, the Chief
Executive Officer of the Company, or such other officer of director of the
Company Group as may be determined from time to time by the Company, in its sole
discretion. In connection with providing the Consulting Services, the Executive
shall comply in full with all applicable law, and rules and regulations and with
the Company’s Code of Business Conduct & Ethics.

 

2.3       Performance of Consulting Services. The Consulting Services shall be
required at such times and such places as shall not result in unreasonable
inconvenience to the Executive, recognizing the Executive's other business
commitments that he may have to accord priority over the performance of the
Consulting Services. In order to minimize interference with the Executive's
other commitments, the Consulting Services, to the extent practicable and not
prejudicial to the Company, may be rendered by personal consultation at his
residence or office wherever maintained, or by telephonic or video conferences
during normal business hours. It is hereby understood and agreed that during the
Consulting Period, the Executive shall have the right to engage in full-time or
part-time employment with other business enterprises; provided that the
Executive does not breach the restrictive covenants set forth in Section
6 hereof. The parties hereto reasonably anticipate that the level of bona fide
services that the Executive is to perform during the Consulting Period will not
exceed more than 10 hours per calendar month during the Consulting Period
(prorated for any portion of the Consulting Period which is less than a full
calendar month).

 

2.4       Status as Independent Contractor. The Executive acknowledges and
agrees that his status at all times during the Consulting Period shall be that
of an independent contractor, and that he may not, at any time, act as a
representative for or on behalf of the Company Group for any purpose or
transaction, and may not bind or otherwise obligate the Company Group in any
manner whatsoever without obtaining the prior written approval of an authorized
representative of the Company Group therefor. The Executive hereby waives any
rights to be treated as an employee or deemed employee of the Company Group for
any purpose during the Consulting Period, and that he shall not be entitled to
the benefits of being an employee or deemed employee of the Company Group during
the Consulting Period. The Executive hereby acknowledges and agrees that, except
as provided in Section 2.5 hereof, he shall not be eligible for, shall not
actively participate in, and shall not otherwise accrue benefits under, any of
the Company Group's benefit plans during the Consulting Period.

 

2.5       Consulting Fees. In consideration for the Consulting Services, subject
to the terms hereof, the Company shall pay the Executive an aggregate consulting
fee of twenty-seven thousand six hundred dollars ($27,600) payable in three
monthly installments of nine thousand two hundred dollars ($9,200) in commencing
on January 31, 2021 and monthly, in arrears thereafter (the “Consulting Fees”).
The Parties hereby acknowledge and agree that the Consulting Fees shall not be
deemed to be wages, and therefore, shall not be subject to any withholdings or
deductions. The Executive will receive a Form 1099 with regard to the Consulting
Fees, and the Executive shall be solely responsible for, and shall pay, all
taxes assessed on such fee under the applicable laws of any Federal, state, or
local jurisdiction.

 



 2 



 

 

2.6       Expenses. The Company will be responsible for any reasonable and
necessary out-of-pocket expenses incurred by the Executive during the Consulting
Period that are directly related to the provision of Consulting Services by the
Executive in accordance with the Company's standard expense reimbursement
policies applicable to independent contractors, provided that (i) the incurrence
of such expenses are approved in advance by the Company, and (ii) appropriate
receipts and vouchers for such expenses are submitted to the Company within
thirty (30) days after the expenses are incurred.

 

2.7       Early Termination. Prior to the expiration of the Consulting Period as
provided in Section 2.1, this Agreement shall terminate by reason of the
Executive's death or Disability, or by reason of the Executive's election to
terminate the Consulting Services, or by the Company in the event of the
Executive’s material breach of this Agreement. In the event of any such
termination, the Consulting Fees shall cease with the month in which the
termination occurs. The date of such termination pursuant to this Section 2.7 is
referred to in this Agreement as the “Early Termination Date.” For purposes of
this Agreement, “Disability” shall be defined as a physical or mental impairment
which prevents the Executive from performing the Consulting Services, as
determined by the Company in its sole discretion. All obligations of the Company
with respect to the payment of the Consulting Fees shall be terminated as of the
effective date of the earlier termination of this Agreement. If this Agreement
is terminated by the Company as a result of the material breach of this
Agreement by the Executive, or by the Executive, then, in addition to whatever
other rights or remedies the Company may have, (i) the Company’s obligation to
make any further payments hereunder shall cease and be terminated as of the
Early Termination Date, and (ii) all vesting of the Executive’s stock options
under the 2017 SOA shall cease as of the Early Termination Date.

 

3.       Separation Consideration.

 

3.1       Consideration. As consideration for the Executive's execution of,
non-revocation of, and compliance with this Agreement, including the Executive's
waiver and release of claims in Section 4, and other post-termination
obligations of the Executive (collectively, the “Executive’s Obligations and
Undertakings”) the Company agrees to provide the following benefits to which the
Executive is not otherwise entitled:

 

(a)       a lump sum payment of twenty-seven thousand four hundred dollars
($27,400) (the “Separation Fee”) payable on or about December 18, 2020 which
payment shall be subject to tax withholding by the Company; and

 

(b)       the continued vesting of the stock options granted to the Executive in
accordance with the terms and conditions of that certain Stock Option Agreement
between the Company and the Executive dated December 27, 2017 (the “2017 SOA”)
during the Consulting Period; and, provided that this Agreement is not earlier
terminated by the Company as a result of the material breach of this Agreement
by the Executive, or by the Executive, as provided in Section 2.7, the 2017 SOA
shall be amended to provide for the acceleration of any unvested options under
the 2017 SOA as of March 31, 2021 (the “Acceleration Date”) on the Acceleration
Date.

 

3.2       Deferral. The payment of the Separation Fee may be deferred by the
Executive upon written notice to the Company’s Chief Executive Officer as
provided in Section 20.

 

3.4       No entitlement to Additional Payments. The Executive understands,
acknowledges, and agrees that the payments provided for in this Section 3 exceed
what the Executive is otherwise entitled to receive on separation from
employment, and that these benefits are being given as consideration in exchange
for executing this Agreement and the general release and restrictive covenants
contained herein. The Executive further acknowledges that the Executive is not
entitled to any additional payment or consideration not specifically referenced
in this Agreement.

 

3.5       Receipt of Payments Due Through November 19, 2020. The Executive
acknowledges that he has received all payments due him under the terms of the
Employment Agreement through Separation Date (collectively, the “Accrued Payment
Obligations”).

 



 3 



 

 

4.       Release.

 

4.1       Executive's General Release and Waiver of Claims.

 

In exchange for the consideration provided in this Agreement, the Executive and
the Executive's heirs, executors, representatives, administrators, agents, and
assigns (collectively, the “Releasors”) irrevocably and unconditionally fully
and forever waive, release, and discharge the Company, including each member of
the Company Group, in their corporate and individual capacities (collectively,
the “Released Parties”), from any and all claims, demands, actions, causes of
actions, judgments, rights, fees, damages, debts, obligations, liabilities, and
expenses (inclusive of attorneys' fees) of any kind whatsoever, whether known or
unknown (collectively, “Claims”), that Releasors may have or have ever had
against the Released Parties, or any of them, arising out of, or in any way
related to the Executive's hire, benefits, employment, termination,
or separation from employment with the Company Group by reason of any actual or
alleged act, omission, transaction, practice, conduct, occurrence, or other
matter from the beginning of time up to and including the date of the
Executive's execution of this Agreement, including, but not limited to:

 

(a)       any and all claims under Title VII of the Civil Rights Act of 1964
(Title VII), the Americans with Disabilities Act (ADA), the Family and Medical
Leave Act (FMLA) (regarding existing but not prospective claims), the Fair Labor
Standards Act (FLSA), the Equal Pay Act, the Executive Retirement Income
Security Act (ERISA) (regarding unvested benefits), the Civil Rights Act of
1991, Section 1981 of U.S.C. Title 42, the Fair Credit Reporting Act (FCRA), the
Worker Adjustment and Retraining Notification (WARN) Act, the National Labor
Relations Act (NLRA), the Age Discrimination in Employment Act (ADEA), the
Uniform Services Employment and Reemployment Rights Act (USERRA), the Genetic
Information Nondiscrimination Act (GINA), the Immigration Reform and Control Act
(IRCA), the New York State Human Rights Law (NYSHRL), the New York Labor Law
(NYLL) (including but not limited to the Retaliatory Action by Company s Law,
the New York State Worker Adjustment and Retraining Notification Act, all
provisions prohibiting discrimination and retaliation, and all provisions
regulating wage and hour law), the New York Civil Rights Law, Section 125 of the
New York Workers' Compensation Law, Article 23-A of the New York Correction Law,
the New York City Human Rights Law (NYCHRL), and the New York City Earned Sick
Leave Law (NYCESLL), all including any amendments and their respective
implementing regulations, and any other federal, state, local, or foreign law
(statutory, regulatory, or otherwise) that may be legally waived and released;
however, the identification of specific statutes is for purposes of example
only, and the omission of any specific statute or law shall not limit the scope
of this general release in any manner;

 

(b)      any and all claims for compensation of any type whatsoever, including
but not limited to claims for salary, wages, bonuses, commissions, incentive
compensation, vacation, and severance that may be legally waived and released;

 

(c)      any and all claims arising under tort, contract, and quasi-contract
law, including but not limited to claims of breach of an express or implied
contract, tortious interference with contract or prospective business advantage,
breach of the covenant of good faith and fair dealing, promissory estoppel,
detrimental reliance, invasion of privacy, nonphysical injury, personal injury
or sickness or any other harm, wrongful or retaliatory discharge, fraud,
defamation, slander, libel, false imprisonment, and negligent or intentional
infliction of emotional distress; and

 



 4 



 

 

(d)      any and all claims for monetary or equitable relief, including but not
limited to attorneys' fees, back pay, front pay, reinstatement, experts' fees,
medical fees or expenses, costs and disbursements, punitive damages, liquidated
damages, and penalties; and

 

(e)      indemnification rights the Executive has against the Company Group.

 

However, this general release and waiver of claims excludes, and the Executive
does not waive, release, or discharge: (A) any right to file an administrative
charge or complaint with, or testify, assist, or participate in an
investigation, hearing, or proceeding conducted by, the Equal Employment
Opportunity Commission, the New York State Division of Human Rights, the New
York City Commission on Human Rights, or other similar federal, state, or local
administrative agencies, although the Executive waives any right to monetary
relief related to any filed charge or administrative complaint; and
(B) claims that cannot be waived by law, such as claims for unemployment benefit
rights and workers' compensation; (C) indemnification rights the Executive has
against the Company; (D) any right to file an unfair labor practice charge under
the National Labor Relations Act or Executive's rights under a collective
bargaining agreement without processes; and (E) any rights to vested benefits,
such as pension or retirement benefits, the rights to which are governed by the
terms of the applicable plan documents and award agreements.

 

4.2       Specific Release of ADEA Claims.

 

In further consideration of the payments and benefits provided to the Executive
in this Agreement, the Releasors hereby irrevocably and unconditionally fully
and forever waive, release, and discharge the Released Parties from any and
all Claims, whether known or unknown, from the beginning of time through the
date of the Executive's execution of this Agreement arising under the Age
Discrimination in Employment Act (ADEA), as amended, and its implementing
regulations. By signing this Agreement, the Executive hereby acknowledges and
confirms that:

 

(a)       the Executive has read this Agreement in its entirety and understands
all of its terms;

 

(b)       by this Agreement, the Executive has been advised in writing to
consult with an attorney of the Executive's choosing as the Executive believed
was necessary before signing this Agreement;

 

(c)       the Executive knowingly, freely, and voluntarily agrees to all of the
terms and conditions set out in this Agreement including, without limitation,
the waiver, release, and covenants contained in it;

 

(d)       the Executive is signing this Agreement, including the waiver
and release, in exchange for good and valuable consideration in addition to
anything of value to which the Executive is otherwise entitled;

 

(e)       the Executive was given at least twenty-one (21) days to consider the
terms of this Agreement and consult with an attorney of the Executive's choice,
although the Executive may sign it sooner if desired and changes to
this Agreement, whether material or immaterial, do not restart the running of
the 21day period;

 

(f)       the Executive understands that the Executive has seven (7) days after
signing this Agreement to revoke the release in this Section by delivering
notice, as provided in Section 20, of revocation to Jatinder S. Bhogal at the
Company before the end of this seven-day period; and

 

(g)       the Executive understands that the release contained in this paragraph
does not apply to rights and claims that may arise after the Executive signs
this Agreement.

 



 5 



 

 

4.3       Company Release of Executive.

 

In exchange for the Releasors' waiver and release of claims against the Released
Parties, and non-revocation of any portion of that release, the Company
expressly waives and releases any and all claims against the Executive that may
be waived and released by law with the exception of claims arising out of or
attributable to: (i) events, acts, or omissions taking place after the Parties'
execution of the ; (ii) the Executive's breach of any terms and conditions of
this Agreement or any other agreement between the Executive and Company,
including any surviving obligations of the Executive under the Employment
Agreement; and (iii) the Executive's criminal activities, violations of the
federal and state securities and corporate laws applicable to the Company, or
intentional misconduct occurring during the Executive's employment with the
Company or during the Consulting Period.

 

5.       Knowing and Voluntary Acknowledgments; Effective Date.

 

5.1       Acknowledgements. The Executive specifically agrees and acknowledges
that:

 

(a)       the Executive has read this Agreement in its entirety and understands
all of its terms;

 

(b)       by this Agreement, the Executive has been advised to consult with an
attorney before executing this Agreement;

 

(c)       the Executive knowingly, freely, and voluntarily assents to all of
this Agreement's terms and conditions including, without limitation, the
waiver, release, and covenants contained in it;

 

(d)       the Executive is signing this Agreement, including the waiver
and release, in exchange for good and valuable consideration in addition to
anything of value to which the Executive is otherwise entitled;

 

(e)       the Executive is not waiving or releasing rights or claims that may
arise after the Executive signs this Agreement; and

 

(f)       the Executive understands that the waiver and release in
this Agreement is being requested in connection with the Executive's termination
of employment from the Company.

 

The Executive further acknowledges that the Executive is waiving and
releasing claims under the Age Discrimination in Employment Act (ADEA), as
amended, and was notified that he has twenty-one (21) days from November 17,
2020 (the date that this Agreement was originally presented to him), to consider
the terms of this Agreement and consult with an attorney of the Executive's
choice, although the Executive may sign it sooner if desired; and, changes to
this Agreement, whether material or immaterial, do not restart the 21-day
period. Further, the Executive and the Company acknowledges that the Executive
shall have an additional seven (7) days from the date he signs this Agreement
(as noted on the signature page to this Agreement) (the “Signing Date”) to
revoke consent to Executive's release of claims under the ADEA by delivering
notice, as provided in Section 20, of revocation to Jatinder S. Bhogal, the
Company’s Chief Executive Officer at the Company, by before the end of the
seven-day period (the “Executive’s Revocation Right”). In the event of a
revocation by the Executive, this Agreement shall be null and void in its
entirety, and the actions and transactions contemplated by this Agreement shall
not be consummated.

 



 6 



 

 

5.2       Effective Date. Provided that the Executive has not exercised the
Executive’s Revocation Right, this Agreement shall become effective on the
eighth (8th) day after the Signing Date (“Effective Date”). No payments, other
than the Accrued Payment Obligations, shall be made by the Company to the
Executive prior to the Effective Date. Anything to the contrary notwithstanding,
this Agreement shall only be effective if signed by the Executive and the
Company.

 

6.       Post-Termination Obligations and Restrictive Covenants.

 

6.1        Acknowledgment.

 

(a)       The Executive understands and acknowledges that by virtue of the
Executive's employment with the Company, and with respect to the Consulting
Services to be provided pursuant to this Agreement, the Executive had, and will
continue to have, access to and knowledge of the Company Group’s Confidential
Information (as defined below), was in a position of trust and confidence with
the Company Group, and benefitted from the Company Group's goodwill. The
Executive understands and acknowledges that the Company Group invested
significant time and expense in developing the Confidential Information and
goodwill. The Executive further understands and acknowledges that the
intellectual, technical and scientific services the Executive provided to the
Company as its CTO, and prior thereto, its Chief Executive Officer, are unique,
special, or extraordinary.

 

(b)       The Executive further understands and acknowledges that the
restrictive covenants below are necessary to protect the Company Group's
legitimate business interests in its Confidential Information and goodwill. The
Executive further understands and acknowledges that the Company Group's ability
to reserve these for the exclusive knowledge and use of the Company Group is of
great competitive importance and commercial value to the Company Group and that
the Company Group would be irreparably harmed if the Executive violates the
restrictive covenants below.

 

6.2        Confidential Information.

 

(a)       The Executive understands and acknowledges that during the course of
employment with the Company , the Executive has had access to and learned about
confidential, secret, and proprietary documents, materials, and other
information, in tangible and intangible form, of and relating to the Company
Group and its businesses and existing and prospective customers, suppliers,
investors, and other associated third parties (“Confidential Information”). The
Executive further understands and acknowledges that this Confidential
Information and the Company's ability to reserve it for the exclusive knowledge
and use of the Company Group is of great competitive importance and commercial
value to the Company , and that improper use or disclosure of the Confidential
Information by the Executive may cause the Company to incur financial costs,
loss of business advantage, liability under confidentiality agreements with
third parties, civil damages, and criminal penalties.

 

(b)       For purposes of this Agreement, Confidential Information includes, but
is not limited to, all information not generally known to the public, in spoken,
printed, written, electronic, recorded, or any other form or medium, relating
directly or indirectly to: business processes, practices, methods, policies,
plans, publications, documents, research, operations, services, strategies,
techniques, agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, operating systems, software
design, web design, work-in-process, databases, device configurations and
architecture, embedded data, compilations, metadata, algorithms, technologies,
manuals, records, articles, systems, material, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
employee lists, supplier lists, vendor lists, developments, reports, internal
controls, security procedures, graphics, drawings, sketches, market studies,
sales information, revenue, costs, formulae, notes, communications, product
plans, designs, styles, models, ideas, audiovisual programs, inventions,
unpublished patent applications, original works of authorship, discoveries,
experimental processes, experimental results, specifications, customer
information, customer lists, client information, client lists, meeting and
conference notes, manufacturing information, factory lists, distributor lists,
and buyer lists, and Trade Secrets (as defined below) of the Company Group or
its businesses or any existing or prospective customer, supplier, investor, or
other associated third party, or of any other person or entity that has
entrusted information to the Company in confidence.

 



 7 



 

 

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, distribution lists or a list of
actual or potential customers, advertisers or suppliers which is not commonly
known by or available to the public and which information: (A) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other Persons who can obtain economic
value from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of Confidential Information that
constitutes a “trade secret(s)” under the common law or applicable state law.

 

(c)      The Executive understands that the above list is not exhaustive, and
that Confidential Information also includes other information that is marked or
otherwise identified or treated as confidential or proprietary, or that would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and circumstances in which the information is known or used.

 

(d)       The Executive understands and agrees that Confidential Information
developed by the Executive in the course of the Executive's employment by the
Company or in providing Consulting Services, is subject to the terms and
conditions of this Agreement as if the Company furnished the same Confidential
Information to the Executive in the first instance. Confidential Information
shall not include information that is generally available to and known by the
public at the time of disclosure to the Executive, provided that the disclosure
is through no direct or indirect fault of the Executive or person(s) acting on
the Executive's behalf.

 

6.3       Disclosure and Use Restrictions.

 

6.3.1      Executive Covenants. The Executive agrees and covenants:

 

(a)      to treat all Confidential Information as strictly confidential;

 

(b)      not to directly or indirectly disclose, publish, communicate, or make
available Confidential Information, or allow it to be disclosed, published,
communicated, or made available, in whole or part, to any entity or person
whatsoever (including other employees of the Company Group not having a need to
know and authority to know and use the Confidential Information in connection
with the business of the Company Group and, in any event, not to anyone outside
of the direct employ of the Company Group except as required in the performance
of any of the Executive's remaining authorized employment duties to the Company
and only after execution of a confidentiality agreement by the third party with
whom Confidential Information will be shared or with the prior written consent
of an authorized officer of the Company acting on behalf of the Company Group in
each instance and then, such disclosure shall be made only within the limits and
to the extent of such duties or consent); and

 

(c)      not to access or use any Confidential Information, and not to copy any
documents, records, files, media, or other resources containing any Confidential
Information, or remove any such documents, records, files, media, or other
resources from the premises or control of the Company Group, except as allowed
by applicable law, as required in the performance of any of the Executive's
remaining authorized employment duties to the Company, or with the prior written
consent of an authorized officer acting on behalf of the Company Group (and
then, such disclosure shall be made only within the limits and to the extent of
such law, duties, or consent).

 



 8 



 

 

(d)      The Executive understands and acknowledges that the Executive's
obligations under this Agreement regarding any particular Confidential
Information begin immediately and shall continue during and after the
Executive's engagement by the as a consultant to this Agreement until the
Confidential Information has become public knowledge other than as a result of
the Executive's breach of this Agreement or a breach by those acting in concert
with the Executive or on the Executive's behalf.

 

6.3.2       Permitted Disclosures. Nothing in this Agreement shall be construed
to prevent disclosure of Confidential Information as may be required by
applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to the Company’s Chief Executive Officer 

 

6.3.3       Communications with Government Agencies. Nothing in
this Agreement prohibits or restricts the Executive (or Executive's attorney)
from filing a charge or complaint with the Securities and Exchange Commission
(SEC), the Financial Industry Regulatory Authority (FINRA), or any other
securities regulatory agency or self-regulatory authority/the Equal Employment
Opportunity Commission (EEOC), the National Labor Relations Board (NLRB), the
Occupational Safety and Health Administration (OSHA), or any other federal or
state regulatory authority (“Government Agencies”). The Executive further
understands that this Agreement does not limit the Executive's ability to
communicate with any securities regulatory agency, authority or other Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any securities regulatory agency, authority or other Government
Agency in connection with reporting a possible securities law violation without
notice to the Company. This Agreement does not limit the Executive's right to
receive an award for information provided to any Government Agencies/to the SEC
staff or any other securities regulatory agency or authority.

 

6.3.4       Notice of Immunity Under the Defend Trade Secrets Act of 2016.

 

Notwithstanding any other provision of this Agreement:

 

(a)      The Executive will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that is
made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (2) in a complaint
or other document that is filed under seal in a lawsuit or other proceeding.

 

(b)      If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the Company's
trade secrets to the Executive's attorney and use the trade secret information
in the court proceeding if the Executive: (1) files any document containing the
Trade Secret under seal; and (2) does not disclose the Trade Secret, except
pursuant to court order to authorized persons.

 



 9 



 

 

6.4      Non-Competition.

 

(a)      Because of the Company Group's legitimate business interest as
described in this Agreement and the good and valuable consideration offered to
the Executive, except as authorized by the Company, Executive agrees and
covenants that during the Consulting Period and for a period of nine (9) months
thereafter, whether or not for consideration, the Executive will not (i) in
whole or in part, engage in, provide services to, or otherwise participate in,
whether as an employee, employer, owner, operator, manager, advisor, consultant,
agent, partner, director, stockholder, officer, volunteer, intern, or any other
similar capacity, with any individual, or in any entity or busines, including
existing competitors of the Company, engaged in a Competing Business; or (ii)
except for investments or ownership in public entities, mutual funds and similar
investments, none of which constitute more than 5% of the ownership (provided
such ownership interest is acquired solely for investment purposes) or control
of such entities, own, operate, control, finance, manage, advise, be employed by
or engaged by, perform any services for, invest or otherwise become associated
in any capacity with any person engaged in a Competing Business; or (iii) engage
in any practice the purpose or effect of which is to intentionally evade the
provisions of this covenant.

 

For purposes of this Section 6.4, “Competing Business” means any company,
partnership, business, individual, or other entity, which is engaged directly or
indirectly in any Company Business as carried on or planned to be carried on (if
such plans were developed during the Consulting Period or during any prior
period during which the Executive may have been employed as an employee of the
Company or engaged as a consultant to the Company (collectively, the “Engagement
Period”)) by the Company in North America or Asia; and, “Company Business” means
the Company’s business activities and operations conducted or planned, and all
products provided, conceived, planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company, together with all services, by the Company, during the Engagement
Period.

 

(b)       Without limiting the foregoing, Competitive Business also includes any
business or activity that may require or inevitably require the Executive's
disclosure of Trade Secrets, the Company’s proprietary information, or
Confidential Information.

 

6.5       Non-Solicitation of Executives and Consultants.

 

The Executive understands and acknowledges that the Company has expended and
continues to expend significant time and expense in recruiting and training its
employees and that the loss of employees would cause significant and irreparable
harm to the Company. The Executive agrees and covenants, during the Consulting
Period and for a period of nine (9) months thereafter, not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any employee or consultant of the Company.

 

6.6       Non-Solicitation of Customers and Suppliers.

 

(a)       The Executive understands and acknowledges that the Company has
expended and continues to expend significant time and expense in developing
customer and supplier relationships, customer and supplier information, and
goodwill, and that because of the Executive's experience with and relationship
to the Company Group, the Executive has had access to and learned about much or
all of the Company Group's customer and supplier information (“Customer and
Supplier Information”). Customer and Supplier Information includes, but is not
limited to, names, phone numbers, addresses, email addresses, order history,
order preferences, chain of command, pricing information, and other information
identifying facts and circumstances specific to the customer or supplier and
relevant to the Company’s technologies, products, and marketing.

 

(b)       The Executive understands and acknowledges that loss of any of these
customer or supplier relationships or goodwill will cause significant and
irreparable harm to the Company Group. Accordingly, the Executive agrees and
covenants that during the Consulting Period and for a period of nine (9) months
thereafter, not to directly or indirectly solicit or attempt to solicit, contact
(including but not limited to communications using email, regular mail, express
mail, telephone, fax, instant message, social media, or any other oral, written,
or electronic transmission), attempt to contact, or meet with the Company
Group's current, former, or prospective customers or suppliers for the purpose
of offering or accepting goods or services similar to or competitive with the
Company Business. The Executive may work with a Customer and/or Supplier if the
nature of the work or engagement by the Executive does not compete with Company
Business.

 



 10 



 

 

(c)       This restriction shall only apply to:

 

(i)       customers and suppliers or prospective customers and suppliers the
Executive contacted in any way March 31, 2021;

 

(ii)       customers and suppliers about whom the Executive has Trade Secret or
Confidential Information; or

 

(iii)       customers and suppliers who became customers and suppliers during
the Executive's employment with the Company Group or engagement by the Company
as a consultant pursuant to this Agreement.

 

7.       Cooperation.

 

The parties agree that certain matters in which the Executive has been involved
during the Executive's employment may need the Executive's cooperation with the
Company in the future. Accordingly, for a period of 12 months after the March
31, 2021 to the extent reasonably requested by the Company the Executive shall
cooperate with the Company regarding matters arising out of or related to the
Executive's service to the Company, provided that the Company shall make
reasonable efforts to minimize disruption of the Executive's other activities.
At the Company’s expense, the Executive also will cooperate with the Company and
its affiliates in any pending or future litigation or investigations or other
disputes concerning third parties in which the Executive, by virtue of his prior
employment with the Company, has relevant knowledge or information. The Company
shall reimburse the Executive for reasonable expenses incurred in connection
with this cooperation and, shall compensate the Executive at an hourly rate of
one hundred seventy-five ($175.00) dollars for such time expended by the
Executive on such matters.

 

8.       Non-Disparagement.

 

8.1       The Executive agrees and covenants that the Executive shall not at any
time make, publish, or communicate to any person or entity or in any public
forum any defamatory, or maliciously false, or disparaging remarks, comments, or
statements concerning the Company Group or its businesses, or any of its
employees, officers, or directors and other associated third parties, now or in
the future.

 

8.2       This Section does not in any way restrict or impede the Executive from
exercising protected rights, to the extent that such rights cannot be waived
by agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Executive shall promptly provide written notice, as
provided in Section 20, of any such order to the Company’s Chief Executive
Officer.

 

9.       Confidentiality of Agreement.

 

9.1       Non-Disclosure.       The Executive agrees and covenants that the
Executive shall not disclose any of the negotiations of, terms of, or amount
paid under this Agreement to any individual or entity; provided, however, that
the Executive will not be prohibited from making disclosures to the Executive's
spouse or domestic partner, attorney, tax advisors, or as may be required by
law.

 



 11 



 

 

9.2        Permitted Disclosure. This Section 9 does not in any way restrict or
impede the Executive from disclosing the underlying facts or circumstances
giving rise to the Executive's claim of discrimination, or/initiating,
testifying, assisting, complying with a subpoena from, or participating in any
manner with an investigation conducted by a local, state, or federal agency,
filing or disclosing any facts necessary to receive unemployment insurance,
Medicaid, or other public benefits, or exercising protected rights to the extent
that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation, or order. The Executive
shall promptly provide written notice, as provided in Section 20, of any such
order to the Company’s Chief Executive Officer. This Section does not in any way
restrict or impede the Executive from speaking with law enforcement, the Equal
Employment Opportunity Commission, the New York Division of Human Rights, any
local commission on human rights, or an attorney retained by the Executive
regarding factual information related to claims of discrimination occurring
after the Effective Date of this Agreement.

 

10.       Remedies.

 

In the event of a breach or threatened breach by the Executive of any provision
of Sections 6, 7, 8, or 9 of this Agreement, the Executive hereby acknowledges
and agrees that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, and that money damages would not afford an adequate remedy,
without the necessity of showing any actual damages, and without the necessity
of posting any bond or other security. Any equitable relief shall be in addition
to, not instead of, legal remedies, monetary damages, or other available relief.
If the Executive fails to comply with any of the terms of this Agreement or
post-employment obligations contained in it, the Company may, in addition to any
other available remedies, reclaim any amounts paid to the Executive under the
provisions of this Agreement and terminate any benefits or payments that are
later due under this Agreement, without waiving the releases provided in it.

 

11.       Successors and Assigns.

 

11.1.      Assignment by the Company. The Company may freely assign
this Agreement at any time. This Agreement shall inure to the benefit of the
Company and its successors and assigns.

 

11.2      No Assignment by the Executive. The Executive may not assign
this Agreement in whole or in part. Any purported assignment by the Executive
shall be null and void from the initial date of the purported assignment.

 

12.       Governing Law; Jurisdiction; and Venue Arbitration.

 

12.1       Governing Law. This Agreement and all matters arising out of or
relating to this Agreement and the Executive's employment or termination of
employment with the Company whether sounding in contract, tort, or statute, for
all purposes shall be governed by and construed in accordance with the laws of
New York (including its statutes of limitations) without regard to any conflicts
of laws principles that would require the laws of any other jurisdiction to
apply.

 

12.2       Arbitration. The Parties agree that any dispute, controversy,
or claim arising out of or related to the Executive's employment with the
Company or termination of employment, this Agreement, or any alleged breach of
this Agreement shall be governed by the Federal Arbitration Act (FAA) and
submitted to and decided by binding arbitration to be held in in the City of
Syracuse, Onondaga County, New York. Arbitration shall be administered before
and in accordance with Judicial Arbitration and Mediation Services (“JAMS”)
arbitrator, in accordance with the JAMS Employment Arbitration Rules &
Procedures in effect at that time, except as modified herein, and that neither
party will bring any claim in court except for claims for injunctive relief.

 



 12 



 

 

12.3        Injunctive Relief. For claims for injunctive relief, the Parties
hereby (a) irrevocably consent and submit to the sole exclusive jurisdiction of
the United States District Court for the Northern District of New York and any
state court in the State of New York that is located in Broome County, New York
(and of the appropriate appellate courts from any of the foregoing) in
connection with any legal action, lawsuit, arbitration, mediation, or other
legal or quasi legal proceeding (“Proceeding”) directly or indirectly arising
out of or relating to any Agreement Matter; provided, however, that a Party to
this Agreement shall be entitled to enforce an order or judgment of any such
court in any United States or foreign court having jurisdiction over the other
Party, (b) irrevocably waive, to the fullest extent permitted by law, any
objection that a Party may now or later have to the laying of the venue of any
such Proceeding in any such court or that any such Proceeding which is brought
in any such court has been brought in an inconvenient forum, (c) irrevocably
waive, to the fullest extent permitted by law, any immunity from jurisdiction of
any such court or from any legal process therein, (d) irrevocably waive, to the
fullest extent permitted by law, any right to a trial by jury in connection with
a Proceeding, (e) covenant that such Party will not, directly or indirectly,
commence any Proceeding other than in such courts and (f) agree that service of
any summons, complaint, notice or other process relating to such Proceeding may
be effected in the manner provided for the giving of notice as set forth in this
Agreement.

 

14.       Entire Agreement. Unless specifically provided herein,
this Agreement contains all of the understandings and representations between
Company and Executive relating to the subject matter hereof and supersedes all
prior and contemporaneous understandings, discussions, agreements,
representations, and warranties, both written and oral, regarding such subject
matter; provided, however, that nothing in this Agreement modifies, supersedes,
voids, or otherwise alters Executive's confidentiality, non-compete, and
contractual obligations with Company under any other surviving agreements (or
provisions thereof) between the Company and the Executive, including, without
limitation, the Employment Agreement (and specifically, Sections 5, 6, 7, 8, 9,
10, 12 and 13 thereof, which shall survive such termination of the Employment
Agreement and continue in full force and effect). The 2017 SOA as amended as
contemplated by Sections 2.7 and 3.1 (b) shall remain in full force and effect.
In the event of any inconsistency between this Agreement and any
other agreement between the Executive and the Company, including the Employment
Agreement, the provisions of this Agreement shall control.

 

15.       Modification and Waiver. No provision of this Agreement may be amended
or modified unless the amendment or modification is agreed to in writing and
signed by the Executive and by Chief Executive Officer of the Company. No waiver
by either Party/any Party of any breach by any other party of any condition or
provision of this Agreement to be performed by any other Party shall be deemed a
waiver of any similar or dissimilar provision or condition at the same or any
prior or subsequent time, nor shall the failure of or delay by any Party in
exercising any right, power, or privilege under this Agreement operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power, or privilege.

 

16.       Severability. If any provision of this Agreement is found by a court
or arbitral authority of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect, or enforceable only if modified, such finding
shall not affect the validity of the remainder of this Agreement, which shall
remain in full force and effect and continue to be binding on the Parties. The
Parties further agree that any such court or arbitral authority is expressly
authorized to modify any such invalid, illegal, or unenforceable provision of
this Agreement instead of severing the provision from this Agreement in its
entirety, whether by rewriting, deleting, or adding to the offending provision,
or by making such other modifications as it deems necessary to carry out the
intent and agreement of the Parties as embodied in this Agreement to the maximum
extent permitted by law. Any such modification shall become a part of and
treated as though originally set forth in this Agreement. If such provision or
provisions are not modified, this Agreement shall be construed as if such
invalid, illegal, or unenforceable provisions had not been set forth in it. The
Parties expressly agree that this Agreement as so modified by the court or
arbitral authority shall be binding on and enforceable against each of them.

 



 13 



 

 

17.       Captions; References, Etc. For purposes of this Agreement:

 

(a)       The headings and captions are solely for the convenience of reference
and shall be given no effect in the construction or interpretation of this
Agreement. Section references are to sections of this Agreement unless otherwise
specified;

 

(b)       the words “include,” “includes,” and “including” shall be deemed to be
followed by the words “without limitation;”

 

(c)        the word “or” is not exclusive;

 

(d)        the words “herein,” “hereof,” “hereby,” “hereto,” and “hereunder”
refer to this Agreement as a whole;

 

(e)       unless the context otherwise requires, references herein to: (i)
Sections, Exhibits and Schedules refer to the Sections of, and Exhibits and
Schedules attached to, this Agreement; (ii) to an agreement, instrument, or
other document means such agreement, instrument, or other document as amended,
supplemented, and modified from time to time to the extent permitted by the
provisions thereof; (iv) any reference to any federal, state, local, or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder and amendments thereto and includes any successor
legislation thereto and any regulations promulgated thereunder, unless the
context requires otherwise;

 

(f)       any Exhibits or Schedules referred to herein shall be construed with,
and as an integral part of, this Agreement to the same extent as if they were
set forth verbatim herein;

 

(g)       as used in this Agreement, the term “Person” means any individual or
any corporation, partnership, joint venture, limited liability company,
association or other entity or enterprise.

 

18.       Counterparts. The Parties may execute this Agreement in counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument. Delivery of an executed counterpart's
signature page of this Agreement by facsimile, email in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document has the same effect as delivery
of an executed original of this Agreement.

 

19.       No Admission of Liability. Nothing in this Agreement shall be
construed as an admission by the Company or the Executive of any wrongdoing,
liability, or noncompliance with any federal, state, city, or local rule,
ordinance, statute, common law, or other legal obligation.

 

20.        Notices. Any notice or other communication required or permitted
pursuant to this Agreement shall be in writing and addressed as follows:

 

If to the Company, to:  

If to the Executive, to:

 

 

SolarWindow Technologies, Inc.

430 Park Avenue, Suite 702New York, NY 10022





 

****

 



 

 

 14 



 

 

Attention: Jatinder S. Bhogal, President and Chief Executive Officer

Email: jsbhogal@solarwindow.com



 

****

 

 

 



 

or, to such other address or facsimile number as either Party shall have
furnished to the other in writing in accordance with this Section 20. Notices
sent in accordance with this Section 20 shall be deemed effectively given: (a)
when received, if delivered by hand (with written confirmation of receipt); (b)
when received, if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by facsimile or e-mail (in each case, with
confirmation of transmission), if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third (3rd) Business Day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid.



 

21.       Exit Obligations. Upon (a) voluntary or involuntary termination of the
Consulting Period, or (b) the Company's request at any time during the
Consulting Period, the Executive shall (i) provide or return to the Company any
and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives and data and all
Company documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
confidential information or work product, that are in the possession or control
of the Executive, whether they were provided to the Executive by the Company or
any of its business associates or created by the Executive in connection with
his employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials, regardless of the media on which such documents and
materials are stored, not returned to the Company that remain in the Executive's
possession or control, including those stored on any non-Company devices,
networks, storage locations, computers, thumb drives and media in the
Executive's possession or control. The Executive represents that he has fully
complied with his obligations under Section 10 (d) (iii) of the Employment
Agreement.

 

22.       Tolling. If the Executive violates any of the post-termination
obligations in this Agreement, the obligation at issue will run from the first
date on which the Executive ceases to be in violation of such obligation.

 

23.       Section 409A. This Agreement is intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (Section 409A), including the
exceptions thereto, and shall be construed and administered in accordance with
such intent. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service, as a short-term deferral, or as a
settlement payment pursuant to a bona fide legal dispute shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, any
installment payments provided under this Agreement shall each be treated as a
separate payment. To the extent required under Section 409A, any payments to be
made under this Agreement in connection with a termination of employment shall
only be made if such termination constitutes a “separation from service” under
Section 409A. Notwithstanding the foregoing, Company Group makes no
representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall Company Group be
liable for all or any portion of any taxes, penalties, interest, or other
expenses that may be incurred by Executive on account of non-compliance with
Section 409A.

 



 15 



 

 

24.       Authority and Competency. Each of Employee and Company hereby warrant
and represent that he/it is competent to enter into this Agreement and bind
himself/itself to the terms hereof and is not operating under any legal
disability. The officer signing on behalf of the Company hereby warrants and
represents that said officer is duly authorized by all appropriate corporate
action to enter into this Agreement on behalf of the Company and to bind the
Company to the terms hereof.

 

 

25.       Notice of Post-Termination Obligations. When the Executive's
engagement with the Company terminates, the Executive agrees to notify any
subsequent employer, who may be or plans to be engaged in a Competitive
Business, of the restrictive covenants contained in this Agreement and the
Employment Agreement. In addition, the Executive authorizes the Company to
provide a copy of the restrictive covenants contained in this Agreement and the
Employment Agreement to third parties that may be or plans to be engaged in a
Competitive Business, including but not limited to, the Executive's subsequent,
anticipated, or possible future employer in a Competitive Business.

 

26.       Acknowledgment of Full Understanding.

 

THE ACKNOWLEDGES AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS, AND VOLUNTARILY
ENTERS INTO THIS AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE HE
HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF THE HIS
CHOICE BEFORE SIGNING THIS AGREEMENT. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT
HIS SIGNATURE BELOW IS AN AGREEMENT TO RELEASE COMPANY GROUP FROM ANY AND
ALL CLAIMS THAT CAN BE RELEASED AS A MATTER OF LAW.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

[BALANCE OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]

 

 

 

 

 

 

 

 

 

 

 16 



 





 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.

 

 

the company:

 

SolarWindow technologies, inc.

 

 

 

By:  /s/ Jatinder S. Bhogal_____________________

Name: Jatinder S. Bhogal
Title: President and Chief Executive Officer

Signing Date: November 24, 2020

 

 

 

 

 

 

THE EXECUTIVE:

 



 

 

By:  /s/ John A. Conklin_______________________

Name: John A. Conklin
Signing Date: November 24, 2020

 

 

 

 

 

 

 

 

17

 



 

  